DEPARTMENT OF HEALTH & HUMAN SERVICES

Health Care Financing Administration

Washington, D.C. 20201

DEC 26 1996
Dear State Medicaid Director:
In response to State inquiries, I am issuing this letter which provides information on the
allowability as a Medicaid administrative cost, of State expenditures for bus passes (for example,
with respect to fixed route transportation services) used to assure transportation for Medicaid
eligible individuals to providers of covered services.
States also asked whether the recipients would be able to use the bus passes for non-Medicaid
purposes in addition to using the bus passes to obtain medical services. Finally, States expressed
concerns about the practicality of applying cost-allocation provisions required by the Office of
Management and Budget (OMB) Circular A-87 dated May 17, 1995, which governs the
allowability of costs under Medicaid.
The following provides information regarding funding under the Medicaid program for the use
of bus passes. These provisions would also be applicable for funding of other similar fixed-route
modes of transportation such as subway passes.
Subject to the following conditions, States may claim Federal Financial participation (FFP), as
an administrative cost, in State expenditures for monthly bus passes as part of their Medicaid
non-emergency transportation program, if set forth as a method to assure non-emergency
transportation to providers which are described in the approved State plan. This guidance does
not apply to bus passes, or other transportation services, furnished as medical assistance, which
are not the subject of this letter.
Proper and Efficient Administration
Section 1902(a)(4) of the Social Security Act (the Act) requires Medicaid State plans to provide
for “such methods of administration … as are found by the Secretary to be necessary for the
proper and efficient operation of the plan.” Section C.1.a of Attachment A of OMB Circular A87 requires that costs be “necessary and reasonable for proper and efficient performance and
administration of Federal awards” in order for costs to be allowable. This principle applies to the
Medicaid program with respect to purchase of bus passes. Under this requirement States should
establish some process or test for determining whether a bus pass is reasonable for particular
individuals.
•

Cost Effectiveness Under the provision of proper and efficient administration, an
essential requirement is cost-effectiveness. In purchasing bus passes for purposes of
transportation of recipients under the Medicaid program, a State must determine whether
the purchase is cost-effective. The cost-effectiveness determination should include
consideration of the following:

•

Comparison of Payment Methods and Modes of Transportation Cost-effectiveness
requires that the costs of the bus pass for the individual be no more than costs of other

Page 2 – State Medicaid Director
payment methods for the bus trips. Therefore, the costs of the bus pass (whether on a
monthly or other bases) must be compared to the cost of single (bus) trips a beneficiary
would make to Medicaid providers to obtain Medicaid services. The cost of the monthly
bus pass should not exceed the cost of the individual bus trips. In this regard, the costeffectiveness of different methods of payment for a specific mode of transportation are
compared. Thus in general, in determining cost-effectiveness it would not be appropriate
to compare the costs of a bus pass to the cost of single trips under modes of transportation
other than a bus, for example, taxi cabs.
However, the provision of transportation by taxi cabs or other modes of transportation is
also a cost-effectiveness issue. Therefore, in addition to determining the most costeffective method for paying for bus transportation, the costs associated with trips to a
Medicaid provider (whether paid on the basis of single trips or by bus passes) should be
compared with those of other modes of transportation such as taxes. In that situation the
issue is whether the costs associated with transportation by bus is more cost-effective
than paying for the other mode of transportation (taxis). We expect that transportation by
bus would almost always be less costly than transportation by taxi. Therefore, in general,
the State would determine that the taxi is not a cost-effective mode of transportation.
Again, in determining whether bus passes are cost effective, a State should first
determine the most cost-effective method for paying for bus transportation. Second, as a
appropriate, the State would determine whether another mode or transportation is even
more cost effective.
Payment for bus trips may be made on a basis other than monthly. But tickets/tokens
might be purchased through discount for a set number of individuals trips. For example,
a bus pass for 10 individual trips might be sold for a discount from the cost of 10
individual trips. The State agency might also negotiate a bulk purchase of individual bus
tokens for a discounted amount.
•

Appropriate to the Individual’s Needs and Personal Situation Purchase of a bus pass
must be appropriate to the needs and personal situation of the individual. In determining
cost-effectiveness under this condition, States should include consideration of the
following related to the needs and personal situation of the individual:
.

Medical condition

.

Transportation factors
.

Direct route availability

.

Distance/length of transportation

.

Scheduling of medical appointments

Page 3 – State Medicaid Director
.

Availability of other resources for providing and reimbursing for
transportation

Allocation Requirements of OMB Circular A-87 .
Under the provisions of OMB Circular A-87, cost allocation may be required in purchasing bus
passes under certain circumstances. Section C.3. of Attachment A of OMB Circular A-87
provides that costs be allocated to programs based on the relative benefits received, that is, by the
benefiting program(s). In general, if other Federal, State or local programs could be used as a
resource for the cost of a monthly bus pass, a determination of whether cost allocation is
applicable must be made. A State should ascertain whether other programs or funding sources
are available before assuming the entire cost of the bus pass under the Medicaid program.
Cost allocation for the cost of a bus pass used for Medicaid transportation would not be required
if other uses (such as personal use) for the bus pass were not substantial. If the sole or primary
anticipated use of the bus pass was for transportation to Medicaid providers, no cost allocation
plan would be necessary as long as there are no other programs or funding sources which
benefited from the activity. That is, if no substantial benefit is available to another program the
only (or main) effective recipient of (transportation) benefits is the Medicaid program. If the
primary use of the bus pass is for transportation to Medicaid providers and the only other use
was personal use which did not affect the cost of the pas pass, no cost allocation would be
required.
Thus, if the only or primary need of the individual is to obtain transportation to Medicaid
providers, and there are no other, or very minimal, uses of the bus pass (regardless of personal
use of the bus pass), no cost allocation for the costs of the bus pass would be necessary. The
State should ascertain that no other programs or funding sources are involved and that there was
no other substantial uses anticipated for the bus pass before assuming the entire cost of the bus
pass under the Medicaid program.
Freedom of Choice
If the State elects to cover transportation as an administrative cost, than freedom of choice
requirements do not apply and the State can contract exclusively with a public transit service.
Freedom of choice requirements to not apply to administrative transportation activities (but
would apply, absent a waiver, to transportation furnished as a medical service). If bus services
are available only in selected areas, the State must assure equivalent transportation by other
means in other areas, or must obtain a waiver of the Statewideness requirements. To preclude
the need for a waiver, States could establish a hierarchy for determining the necessity of
particular modes of transportation. For example, a State could have requirements under which
free transportation must be used if available; if not, municipal bus services must be used if
available and appropriate; and finally, taxi services may be used only if neither free
transportation nor bus services are available.

Page 4 – State Medicaid Director
Procurement Requirements
Funding for the costs of bus pass transportation under Medicaid must be consistent with the
general procurement requirements of State law and Federal regulations at 45 CFR Part 45, which
require competitive bidding to the maximum extent practical.
We hope this information is useful to you. If you have any questions or require further
information, please contact the CMS Regional Office serving your State.
Sincerely,
/s/
Judith D. Moore
Acting Director
Medicaid Bureau
cc:
All HCFA Regional Offices
Ms. Lee Partridge
Director Health Policy Unit
American Public Welfare Association
Suite 500
810 First Street, NE
Washington, D.C. 20002-4205
Ms. Jennifer Baxendell
Senior Policy Analyst
Human Resources Group
National Governors’ Association
Suite 250
444 North Capitol Street, NW
Washington, D.C. 20001
Ms. Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Suite 500
444 North Capitol Street, NW
Washington, D.C. 20001

